Citation Nr: 9927396	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
fungus infection of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

During the course of this appeal, the veteran was granted a 
100 percent rating for post-traumatic stress disorder, and 
that issue is not before the Board.  

It is noted that, although not certified for appeal, the 
issue of an increased rating for tinnitus is before the 
Board.  In December 1984, service connection for tinnitus was 
granted and a zero percent rating was assigned.  In October 
1995 the veteran's claim for an increased rating was denied.  
The veteran disagreed and a Statement of the case was issued 
in April 1996.  In May 1996, the veteran completed a 
substantive appeal, and perfected the appeal on the issue to 
the Board.  

In a December 1984 rating decision, service connection for 
bilateral hearing loss was denied.  In January 1985, the 
veteran was sent notification of the denial and his appellate 
rights.  He filed a Notice of Disagreement ("NOD") in 
January 1985.  After further development of the record, the 
RO in confirmed the prior denial in a December 1986 confirmed 
rating decision.  The veteran was notified of the confirmed 
rating decision in January 1987.  As the RO did not issue a 
Statement of the Case (SOC) in response to the veteran's 
January NOD, the December 1984 rating decision was not final.  
See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process).  Although a final decision was not rendered, the 
veteran's claim for bilateral hearing loss was thereafter 
considered and developed as a claim for new and material 
evidence.  Then, in an April 1996 decision, the RO Hearing 
Officer determined, and stated on the front page of that 
decision, that, upon review of the claims file, the issue 
would be considered on a de novo basis.  The Hearing Officer 
proceeded to deny entitlement to service connection for 
bilateral hearing loss on a presumptive and direct basis, and 
on the basis of secondary service connection secondary to the 
veteran's service connected tinnitus disorder.  In April 
1996, the veteran was issued a Statement of the Case, 
incorporating the issue of bilateral hearing loss on a de 
novo basis.  The issue regarding service connection for 
bilateral hearing loss will not be considered on a new and 
material basis.  The issue is as stated on the title page of 
this decision.  

At the veteran's personal hearing before a member of the 
Board in July 1999, he requested that his file remain open 
for 60 days in order that he could have time to provide 
additional evidence for the record.  On September 3, 1999, 
the veteran submitted medical evidence directly to the Board 
for consideration and he submitted a waiver of his right to 
have the additional evidence referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304 
(1998). 

The issue of an increased rating for fungus infection of the 
right foot is discussed in the remand which follows this 
decision.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss disability 
resulted from the acoustic trauma he experienced as an 
Infantryman in service. 

2.  The veteran's tinnitus disability is manifested by 
ringing in the ears, which first occurred after acoustic 
trauma in service and has been ongoing, bilateral, and 
constant and persistent since then to the present. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for service 
connection for bilateral hearing loss is well grounded and 
adequately developed.  Secondly, the Board notes that the 
provisions of 38 U.S.C.A. § 5107 have been met, in that the 
claim for an increased rating is well grounded and adequately 
developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected tinnitus 
disability is more severe than is currently evaluated.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  

In both instances, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946 and sensorineural hearing 
loss manifests to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
disability when the auditory threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

In this case, the veteran contends that a hearing loss 
disability occurred in service as a result of acoustic 
trauma, and, alternatively, that a bilateral hearing loss 
disorder is proximately due to his service-connected 
tinnitus.  The Board will not discuss whether secondary 
service connection is in order, as the evidence of record 
supports the veteran's claim for direct service connection. 

Service medical records reveal that the veteran's hearing was 
15/15 for the whispered and spoken word upon service entrance 
examination in November 1962.  On May 24, 1963, the veteran 
was seen for an earache and complaints of ringing in the 
ears.  On May 22, 1966, the veteran complained of left ear 
ringing.  The ear was irrigated, and it was noted that the 
drum was normal.  On October 13, 1966, the veteran complained 
of loss of hearing in both ears.  Mention was made of an 
audiogram (to be done).  On October 14, 1966, an audiogram 
was again noted, but the results were not noted.  It was 
noted that the veteran had ringing in the ears and service in 
Vietnam.  In May 1967, at the separation examination, the 
veteran's hearing was again stated to be 15/15 bilaterally 
for whispered and spoken voice.  

Post service records reveal that in June 1970, the veteran 
underwent a probation hearing test when he applied for 
employment with the Washington, D. C. fire department.  The 
results of that test are of record, without a corresponding 
interpretation.  Noted on a Report of Injury or Illness to 
Uniform Member, was that the result of the probation hearing 
test lead them to direct the veteran to visit another doctor 
for further tests.  

In September and October 1984, the veteran underwent a series 
of VA examinations.  On the authorized audiological 
evaluation in September 1984, air conduction thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
40
LEFT
5
10
5
35
40



The bone conduction thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
40
LEFT
5
5
10
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The examiner wrote a diagnosis of left ear hearing 
impairment, right ear normal hearing.  In a September 1984 
corresponding summary report, the remarks were right ear 
normal hearing, and left ear high frequency hearing 
impairment.  On an October 1984 VA examination report, the 
examiner's diagnosis was left ear hearing impairment, right 
ear normal hearing.  

As indicated in the introduction, service connection for 
bilateral hearing loss was originally denied in a December 
1984 rating decision.  

In January 1985, the veteran submitted a statement with his 
Notice of Disagreement.  Therein, he contended that he was 
placed on restricted duty due to hearing loss when he was 
stationed at Quantico in early 1967.  He stated that as an 
Infantryman in the Marines in Vietnam, he had constant 
exposure to blasting, gunfire and mortar fire.  He indicated 
that he was later a mortar instructor at Quantico.  The 
veteran also alleged that his service-connected tinnitus 
caused him to experience hearing loss.  In a May 1985 
notification, the RO informed the veteran that the RO had 
requested an audiogram report from Quantico Medical Center, 
and were unable to locate any records on the veteran.  The 
veteran was asked to get the report and send it to VA.  


In March 1986, the veteran underwent a VA audiology 
examination.  Air conduction thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
40
LEFT
10
10
10
40
60

Bone conduction thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
30
45
LEFT
25
20
20
35
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.  In a 
corresponding narrative record, it was noted that the 
audiometric results of March 14, 1986 revealed bilateral high 
frequency hearing loss, left ear more.  The examiner wrote 
that there had been a further decrease in hearing for each 
ear since initial examination there in September 1984 for 
compensation examination.  The veteran still reported a 
continuous ringing in both ears.  A hearing aid evaluation 
was being scheduled at VA, since the veteran reported that he 
had difficulty understanding his instructors in the 
classroom.  The denial of service connection was confirmed in 
a December 1986 rating decision.  

A November 1994 treatment record shows that the veteran 
complained of a left earache which affected his teeth.  
External otitis media was the diagnosis.  

In a February 1995 statement, the veteran's mother indicated 
that, upon his return from Vietnam, he had trouble hearing 
spoken conversation.  In a February 1995 statement, the 
veteran's sister said the same.  In July 1995, the veteran 
was seen at VA for the repair of a left ear hearing aid.  

In April 1996, the veteran testified at a personal hearing at 
the RO.  Regarding the alleged hearing loss disorder, he 
stated that he first noticed problems with his hearing when 
he was in service in Vietnam.  He described one night's 
encounter in battle wherein he experienced acoustic trauma 
during a mortar attack.  He testified that he was deafened 
for approximately one week thereafter.  He said that he could 
not hear the words spoken.  The veteran stated that he never 
wore ear protection in service.  He testified that he was 
placed on light duty in service due to his trouble with pain 
in his ears.  The veteran testified that he wore hearing aids 
provided by VA.  

In May 1996, the veteran was seen at VA in the audiology 
department.  It was noted that the veteran need to update his 
previous service connection status for hearing by being 
scheduled for a new examination.  The examiner noted that the 
rating schedule had been modified and that the veteran's 
impairment had obviously increased.  

In July 1999, the veteran testified at a personal hearing 
before a member of the Board.  The veteran stated that he 
sought treatment for hearing loss in service on a couple of 
occasions.  It was stated that the (service medical) record 
showed that he was sent for an audiological evaluation but 
that the results were not contained in the record.  The 
veteran said that he was given a spoken voice test upon 
service separation.  The veteran testified that he was given 
an audiology examination for employment in 1970, and that 
upon failing that examination, he was given a waiver in order 
to obtain employment.  While on probation, the veteran had 
another hearing test, of which the results were below 
standard and he was sent for additional treatment.  The 
veteran testified that the additional treatment did not 
increase his hearing ability, but that he was allowed to pass 
in as a probationary firefighter.  Following service 
separation to the present, the veteran described that he had 
problems hearing others speak, and that it was hard for him 
to communicate without misunderstanding.  The veteran stated 
that he had begun reading lips.  It was bothersome to him to 
misunderstand others.  

In September 1999, the Board received a VA medical record 
from the veteran.  The record was a letter, dated August 23, 
1999, from the veteran's VA audiologist.  The audiologist 
noted that when the veteran was initially seen at VA in 1984, 
the results of his compensation and pension examination 
showed a bilateral, high frequency hearing loss.  The 
audiologist recounted the veteran's history and stated that 
the veteran had reported exposure to noise from artillery, 
jets, small arms fire, tanks and explosions during a thirteen 
month tour in Vietnam.  Additionally, he served as a weapons 
instructor at Quantico in 1966-67.  Following discharge from 
service, the veteran was employed by a fire department.  The 
audiologist stated:

(The veteran's) service records document his complaints 
of hearing loss and tinnitus, which given his history of 
noise exposure, are more likely than not due to acoustic 
trauma he suffered while in the service.  

Progress notes dated May 22, 1966 and October 14, 1966 
document complaints of tinnitus and hearing loss while 
he was service as a weapons instructor at Quantico.  He 
reports being given light duty at Quantico due to his 
complaints of hearing loss.

The audiologist went on to say that an audiogram dated June 
26, 1970 documents a high frequency hearing loss on the left.  
It was noted that the veteran failed the initial examination 
given by the Washington D.C. Fire Department and he was given 
a waiver.  The audiologist ended the letter by stating: 

Although results of a Whispered Voice Test given in 1966 
showed no changes from the initial test administered 
when he entered the service, it should be noted that 
this test is a gross screening test.  Therefore, it may 
not necessarily effectively identify mild high frequency 
hearing loss such as that exhibited by (the veteran).

The Board has reviewed the evidence pertinent to this claim 
and determines that entitlement to service connection for 
bilateral hearing loss is warranted.  Although the record is 
void of the audiogram noted in service, and of any current 
audiological testing, the record as it stands supports the 
grant of service connection.  First, the service medical 
records clearly show treatment for hearing problems in 
service.  While the veteran's hearing was measured as normal 
for whispered and spoken voice at service separation, a VA 
medical audiologist has explained that the test may not have 
effectively identified the veteran's mild high frequency 
hearing loss.  

Next, as noted by the VA examiner in May 1996, the criteria 
for determination of a VA service-connectable hearing loss 
was changed after the veteran's two VA examinations in 1984 
and 1986, respectively.  Applying the definition of 38 C.F.R. 
§ 3.385 to the veteran's hearing test results, it is shown 
that the veteran has a bilateral hearing loss disability for 
VA purposes; simply because each examination on file shows an 
auditory threshold of 40 decibels or greater in one of the 
frequency of 4000 Hertz (Hz).  Also, at times, the 
recognition scores using the Maryland CNC Test were less than 
94 percent.  See 38 C.F.R. § 3.385.  The medical evidence of 
record establishes that the veteran has a current service-
connectable hearing loss disability for VA purposes.  

Lastly, it is established by the most recent August 
1999 medical opinion of record, that the veteran's current 
hearing loss is attributable to the acoustic trauma that 
experienced in service.  The VA examiner stated that it was 
more likely than not that the veteran's hearing loss was of 
service origin.  The evidence supports the veteran's claim, 
and service connection for bilateral hearing loss is granted.  


II.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is assigned when the tinnitus is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected tinnitus disability. 

Service connection for tinnitus was granted in a December 
1984 rating decision, based upon a showing of ringing in the 
ears in service in October 1966.  Continuous ringing in both 
ears was noted upon VA examination in September 1984.  
Bilateral tinnitus was noted upon VA examination in October 
1984.  The RO granted a zero, noncompensable rating, and the 
same has remained in effect to the present.  The effective 
date of the grant was June 18, 1984.  

A March 1986 VA medical record noted that, in addition to 
further decrease in hearing for each ear since the initial 
examination in September 1984, the veteran still reported a 
continuous ringing in both ears.  A hearing aid evaluation 
was being scheduled at that time since the veteran indicated 
that he had difficulty understanding his instructors in a 
classroom setting.  

At a May 1991 VA examination, the veteran reported that he 
had extreme ringing in the ears.  No diagnosis was indicated.  

In November 1994, the veteran was seen for other hearing 
problems, including a left ear ache later diagnosed as 
external otitis.

In February 1995, the veteran's mother stated that the 
veteran had trouble hearing, especially conversations.  The 
veteran's sister wrote a statement in support her brother to 
the effect that the veteran had problems hearing when they 
spoke to him.  Hearing impairment was noted in an April 1995 
VA treatment note.  

In April 1996, the veteran testified at a personal hearing at 
the RO.  In essence, he described the type of military 
service he had and that it was inclusive of being around loud 
mortar sounds.  He did not wear hearing protection in 
service.  It was noted that the veteran currently wore 
hearing aids.  In May 1996, the veteran was seen at VA in the 
audiology department.  It was noted that the veteran needed a 
VA hearing examination.  

In July 1999, the veteran testified at a personal hearing 
before a member of the Board.  The veteran stated that he 
first noticed the onset of tinnitus between 1965 and 1966 
while serving in Vietnam.  The veteran described the symptoms 
as being loud ringing in his ears, and he stated that he 
could not understand anyone else's voice.  When firing his 
own weapon, there was always a backlash of noise in his ear; 
and it was painful.  The veteran's military occupational 
specialty was as an Infantryman in the Marine Corps.  The 
veteran testified that he currently had bilateral tinnitus, 
and that it was constant, always ringing.  The veteran 
testified that the ongoing ringing had been present since 
service and that it had been an ongoing problem.  He said it 
was persistent.  The veteran said that he had difficulty 
understanding other noises, especially conversation.  

The Board has reviewed the record and determines that the 
evidence shows the veteran's tinnitus disability to be due to 
acoustic trauma and that it has been a persistent problem 
since service separation.  It is evident from the veteran's 
personal hearing testimony in July 1999, that he first 
noticed ringing in his ears after he experienced acoustic 
trauma in service.  Consistent with his statements are the 
service medical records showing complaints of ringing in the 
ears and VA examination and treatment records from the 1980's 
showing continued problems with tinnitus.  The evidence on 
file tends to support a finding that the tinnitus is a 
persistent condition.  

Based upon the evidence cited above, the Board finds that the 
veteran's bilateral tinnitus has persisted since service 
separation with increasing frequency and duration.  Taking 
into account the doctrine of reasonable doubt, the Board is 
of the opinion that the veteran is entitled to a compensable 
disability rating of 10 percent for persistent tinnitus as a 
symptom of acoustic trauma.  The effective date is June 18, 
1984.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
§ 4.87a, Diagnostic Code 6260 (1998).  The veteran's claim is 
granted.  


ORDER

Service connection for bilateral hearing loss is granted. 

A 10 percent evaluation for tinnitus is granted; subject to 
the regulations pertinent to the disbursement of monetary 
funds.


REMAND

With regard to an increased rating for the veteran's right 
foot disability, the Board notes that the veteran was last 
evaluated by VA for this service-connected disorder in May 
1991.  A contemporaneous examination is necessary in order to 
rate the level of severity resulting from this disability.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right foot 
fungal disorder since May 1991, the last 
VA examination of record.  After securing 
the necessary releases, the RO should 
attempt to obtain these records.

2.  The veteran should be afforded a VA a 
VA examination of the right foot, and any 
specialty examination indicated therein, 
to determine the current level of 
severity for his right foot fungal 
disability.  The claims folder must be 
made available to the respective examiner 
for review during the course of 
evaluation. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals






